Citation Nr: 0739301	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  02-12 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for the residuals of 
gunshot and shell fragment wounds of the right thigh and 
pelvis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  The veteran has been determined to be 
incompetent to handle VA money and his wife is assisting in 
the appeal as the spouse payee.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in October 2003.  

In a May 2006 decision, the Board denied the issues of 
service connection for degenerative joint disease of the 
lumbar and cervical spine and a rating in excess of 10 
percent for the residuals of gunshot and shell fragment 
wounds of the right thigh and pelvis.  The appellant appealed 
only the Board's denial regarding the rating of his gunshot 
and shell fragment wounds to the United States Court of 
Appeals for Veterans Claims (Court).  Following a Joint 
Motion for Partial Remand and to Stay Further Proceedings, 
that issue was returned to the Board by Order of the Court, 
dated in June 2007, which granted the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the time the Board remanded the case in October 2003, the 
veteran was to be afforded an examination that was to clearly 
report and all residuals of the veteran's shrapnel wounds and 
clearly specify muscle and nerve involvement.  All muscle 
groups and nerves involved were to be identified.  The 
veteran's attorney and a representative of the VA's General 
Counsel agreed that the examination did not adequately 
identify the muscle groups involved and that the case needed 
to be returned for an additional examination.  A remand by 
the Board "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must arrange for a surgical 
examination to ascertain the complete 
nature and extent of the residuals of the 
gunshot and shell fragment wounds of the 
right thigh and pelvis.  The examiner 
should be requested to specifically and 
clearly identify, by number, all muscle 
groups affected by the injuries.  Any 
neurological findings should specifically 
indicate the nerve or group of nerves 
involved.  The claims folder should be 
made available for review in connection 
with this examination.  The examiner 
should provide complete rationale for all 
conclusions reached.

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



